                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS, LOCAL 614,
 AFL-CIO,
                                                                CIVIL ACTION
                         Plaintiff,                             NO. 18-2283

         v.

 PECO ENERGY COMPANY,

                         Defendant.


                                           OPINION

Slomsky, J.                                                                     August 23, 2019

   I.         INTRODUCTION

        Plaintiff International Brotherhood of Electrical Workers, Local 614 brings this action

against PECO Energy Company to vacate a labor arbitration award. Plaintiff is a labor union that

represents Bruce Champagne (“Champagne”), a PECO employee.

        Champagne and PECO are parties to a Collective Bargaining Agreement (“CBA”). This

case stems from a disagreement regarding the proper interpretation of the terms of the CBA. The

parties dispute the appropriate payment rate for overtime hours that Champagne worked on April

28, 2016, April 29, 2016 and April 30, 2016.

        The CBA requires that all disputes between PECO and its employees are resolved through

a four-part procedure. Steps One, Two, and Three of the procedure involve communication

between PECO, the Union, and the employee. In Step Four, parties submit the matter to arbitration,

where an arbitrator decides the dispute under the procedures and rules of the American Arbitration

Association.




                                                1
         Plaintiff, on Champagne’s behalf, initiated the grievance procedure with PECO, and

completed Steps One through Three. The parties were unable to come to an agreement, so they

continued to Step Four and submitted the dispute to arbitration. The arbitrator issued a decision

in favor of PECO. Plaintiff now seeks to vacate the arbitration award, contending that the arbitrator

exceeded her authority under the CBA by considering issues that were not previously raised in the

prior steps of the grievance procedure. Defendant asserts to the contrary that the arbitrator’s

decision was proper and should not be vacated. Before the Court are the parties’ Cross-Motions

for Summary Judgment. This Court has jurisdiction over this case under Section 301 of the Labor

Management Relations Act (“LMRA”)1 and Section 10 of the Federal Arbitration Act.2



1
    This section of the LMRA states in relevant part:

        Suits for violation of contracts between an employer and a labor organization
        representing employees in an industry affecting commerce as defined in this
        chapter, or between any such labor organizations, may be brought in any district
        court of the United States having jurisdiction over the parties, without respect to
        the amount in controversy or without regard to the citizenship of the parties.

    29 U.S.C. § 185(a). It further provides:

        For the purposes of actions and proceedings by or against labor organizations in the
        district courts of the United States, district courts shall be deemed to have
        jurisdiction of a labor organization (1) in the district in which such organization
        maintains its principal office, or (2) in any district in which its duly authorized
        officers or agents are engaged in representing or acting for employee members.

    29 U.S.C. § 185(c).


2
    The Federal Arbitration Act provides in pertinent part:

        (a) In any of the following cases the United States court in and for the district
            wherein the award was made may make an order vacating the award upon the
            application of any party to the arbitration—

                (1) where the award was procured by corruption, fraud, or undue means;


                                                 2
          For the reasons that follow, the Court will grant Defendant’s Motion for Summary

Judgment and to Confirm the Arbitration Award and deny Plaintiff’s Motion for Summary

Judgment.

    II.      BACKGROUND

          A. General Factual Background

          Plaintiff International Brotherhood of Electrical Workers, Local 614 (“Plaintiff” or

“Union”) is a national labor union organization.          It represents hundreds of thousands of

Pennsylvania employees. This dispute involves Defendant PECO Energy Company3 (“Defendant”

or “PECO”) and one of its employees, Bruce Champagne (“Champagne” or “Grievant”), who is a

member of the Union. (Doc. No. 1 ¶ 1; Doc. No. 1-1 at 185.) The Union and PECO are parties to

a collective bargaining agreement (“CBA”) that sets forth the terms and conditions of labor for

employees who are members of the bargaining unit. (Doc. No. 1 ¶ 5.)




                 (2) where there was evident partiality or corruption in the arbitrators, or
                 either of them;

                 (3) where the arbitrators were guilty of misconduct in refusing to
                 postpone the hearing, upon sufficient cause shown, or in refusing to hear
                 evidence pertinent and material to the controversy; or of any other
                 misbehavior by which the rights of any party have been prejudiced; or

                 (4) where the arbitrators exceeded their powers, or so imperfectly
                 executed them that a mutual, final, and definite award upon the subject
                 matter submitted was not made.

    9 U.S.C. § 10(a).
3
    Headquartered in Philadelphia, PECO is Pennsylvania’s largest electric and natural gas utility
    company. It supplies electric power to more than 1.6 million customers, and natural gas to more
    than 511,000 customers in southeastern Pennsylvania. PECO is a subsidiary of Exelon
    Corporation, the nation’s leading competitive energy supplier. PECO, An Exelon Company,
    https://www.peco.com/AboutUs/Pages/Default.aspx (last visited: Aug. 12, 2019).
                                                   3
        Champagne is employed as an aerial line mechanic or “troubleman” in PECO’s

Distribution System Organization (“DSO”). (Doc. No. 1-1 at 185.) He works in Bucks County

and Montgomery County, Pennsylvania. (Id.) As a troubleman, his job is to provide emergency

response services to PECO customers when there is an incident that causes disruption or loss of

service. (Id.) All DSO employees are assigned to one of the following three shifts: (1) a daylight

shift from 7:00 a.m. to 3:00 p.m., (2) a back-shift from 3:00 p.m. to 11:00 p.m., or (3) a night shift

from 11:00 p.m. to 7:00 a.m. (Id.) Troublemen typically work a five-day week and have two days

off. (Id.) The first day off is called the “XA Day” (“XA Day”) and the second day off is known

as the “XB Day” (“XB Day”). (Id.)

        In addition to their regular job duties, troublemen sometimes have the option to volunteer

for overtime work called “guaranteed switching.” Guaranteed switching involves shutting down

or isolating equipment within a PECO facility for construction or maintenance. (Id.)           PECO

usually schedules guaranteed switching hours in advance and offers it to mechanics on an overtime

basis. (Id.)

        The company has a procedure for assigning guaranteed switching work to employees.

First, the work is offered to employees in the county where the work is located who are scheduled

for an XA Day.4 (Id.) If there are no volunteers, then the work is offered to employees who are

scheduled for an XB Day. (Id.) If there are still no volunteers, the work is offered in the same

order to mechanics in a sister county who are scheduled for an XA Day or an XB Day. (Id.) If the

work has not been scheduled at that point, it is offered to an employee who is scheduled to work

on the same day that work is needed. (Id. at 185-186.)




4
    If an employee is scheduled for an XA Day, that means he or she is scheduled to have that day
    off.
                                                  4
         PECO offered guaranteed switching work to troublemen in Montgomery County to be

performed from April 28, 2016 to April 30, 2016. (Id.) Luis Maldonado (“Maldonado”),

Champagne’s DSO Supervisor, offered the guaranteed switching work to aerial line mechanics in

Montgomery County and Bucks County who were scheduled for XA or XB days during that

period, but no one accepted the offer. (Id.) Following procedure, he then offered the work to

troublemen in Montgomery County who were already scheduled to work on those days. (Id.) On

April 22, 2016, Champagne accepted it. (Id.) He was scheduled to work from 3:00 p.m. to 11:00

p.m. over the three days. (Id.) Because he accepted the guaranteed switching work, his schedule

was amended to the following:

        Date               Guaranteed Switching Work                 Regularly-Scheduled Shift

    April 28, 2016            11:00 a.m. to 3:00 p.m.                 3:00 p.m. to 11:00 p.m.

    April 29, 2016            7:00 a.m. to 3:00 p.m.                  3:00 p.m. to 11:00 p.m.

    April 30, 2016            7:00 a.m. to 3:00 p.m.                  3:00 p.m. to 11:00 p.m.



         When Champagne filled out his timesheet for this period, he requested premium pay5 for

four hours on April 28, 2016, sixteen hours on April 29, 2016 and sixteen hours on April 30, 2016.

Champagne sought overtime pay for the guaranteed switching hours in addition to the eight hours

of his regular scheduled shifts on April 29, 2016 and April 30, 2016. (Id.) The parties agree that

Champagne should receive premium overtime pay for the guaranteed switching hours, but do not

agree that he should receive overtime pay for his regularly scheduled shifts.




5
     Premium pay is overtime pay.


                                                5
        Champagne believed he was entitled to premium pay because he worked within the “work

rest period.”6 Maldonado corrected the timesheet, and changed it so that Champagne would be

paid as follows:

            •   Four hours of premium pay for the guaranteed switching hours before the start of
                his regularly scheduled shift of April 28, 2016.

            •   Eight hours of straight pay7 for his regularly scheduled shift on April 28, 2016.

            •   Eight hours of premium pay for his guaranteed switching hours before his regularly
                scheduled shifts on April 29, 2016 and April 30, 2016.

            •   Eight Hours of straight pay for his regular shift on April 28, 2016 and April 29,
                2016.8

        B. Grievance Procedure

        Article X of the CBA sets forth the following four steps to address grievances between

PECO and its employees (“Grievance Procedure” or “Procedure”):

        Step 1 (“Step One”)

        Notice to Immediate Supervisor




6
    This term is defined in Article 4.12 of the CBA as follows:

        After sixteen (16) or more consecutive hours of work or after sixteen or more hours
        of work within a 24-hour period preceding the start of a scheduled tour of duty,
        employees will be given a rest period of eight hours before resuming regularly
        scheduled work. Employees will be paid for the hours of this rest period that
        overlap scheduled working hours. When conditions are such that an employee must
        report to work on a regular schedule before the expiration of the rest period of eight
        (8) hours, such rest period hours that remain will be paid for at the applicable
        overtime rate.”

    (Doc. No. 1-1 at 27-30.)
7
    Straight pay means pay at the regular rate.
8
    In sum, Maldonado changed the timesheet to reflect premium pay for the additional guaranteed
    switching hours, and straight pay for the regularly scheduled hours.
                                                  6
        Within thirty (30) calendar days after the event giving rise to the grievance or after
        the affected Employee or Union Steward should have known of the event, the
        affected Employee and/or steward must discuss the grievance with the Employee’s
        immediate supervisor. Additionally the Employee or steward must submit to the
        supervisor the proper documentation on the approved form stating the issues of the
        complaint. If after the discussion the affected Employee or Union Steward still
        believes there has been a violation, the Employee or steward shall fill out and sign
        the Step 1 grievance form.

        The steward will have ten (10) calendar days from the date of the discussion to fill
        out and sign the Step 1 grievance form, and submit it to the Employee’s immediate
        supervisor with a copy to the local Human Resources Representative.

        The supervisor will have ten (10) calendar days from the receipt of the Step 1
        grievance form to respond with an answer to the grievance in writing. The response
        will be forwarded to the steward by the supervisor.

(Doc. No. 1-1 at 84-85.)

        Step 2 (“Step Two”)

        Grievance to Labor Relations Representative

        If the grievance is not settled in the first step, the Employee’s steward must fill out
        and sign the Step 2 grievance form. The steward must present the grievance form
        to the Company’s designated Labor Relations/Human Resources Representative
        within fifteen (15) calendar days of the steward receiving a denial in Step 1.

        A meeting will be held within ten (10) calendar days of receiving written
        notification of First Step appeal between the Grievance Committee of the Local
        Union not to exceed three (3) members including the Business Manager or his
        Designee and the Department Manager and Labor Relations/Human Resources
        Representative to discuss the grievance. The Labor Relations/Human Resources
        Representative, will have ten (10) calendar days to respond with an answer in
        writing. The response will be forwarded to the steward by the Labor Relations/
        Human Resources Representative.

        If the Union is dissatisfied with that decision, the matter may be referred to the next
        step within fifteen (15) calendar days following the Company’s decision.


(Id. at 85-86.)

        Step 3 (“Step Three”)

        Written Appeal to Department Manager

                                                  7
        If the grievance is not settled under Step 2, the grievance must be submitted in
        writing, within fifteen (15) calendar days of a denial in Step 2, to the respective
        Vice President. A meeting will be held within thirty-(30) calendar days of receiving
        written notification of Second Step appeal between the Grievance Committee of the
        Local Union not to exceed three (3) members including the Business Manager or
        his Designee, and a Vice President of the Company, or his Designee, and a Labor
        Relations Representative to discuss the grievance. An International Representative
        of the I.B.E.W. [International Brotherhood of Electrical Workers] may also be
        present. The response will be forwarded to the Business Manager, or his designee,
        by the Labor Relations Representative within ten (10) calendar days.

(Id. at 86-87.)

        Step 4 (“Step Four”)

        Arbitration

        If the grievance is not satisfactorily settled at the 3rd Step, it may be referred at the
        request of either party to Arbitration within 45 calendar days of the receipt of the
        third step answer. The appointment shall be made from a list furnished to the parties
        under the procedure and rules of the American Arbitration Association (AAA).

        Except for grievances involving discharge or as otherwise agreed, grievances must
        be scheduled and heard in arbitration in the order of appeal to arbitration.

        The arbitration hearing shall be held as promptly as possible and the arbitration
        award shall be final and binding upon all parties, provided it does not exceed the
        authority of the Arbitrator. The Arbitrator’s authority shall be limited to the
        application of this Agreement, and the Arbitrator shall have no authority to render
        an award that amends, alters, or modifies any provision of this Agreement.

        In an arbitration relating to the discharge or suspension of an Employee, should the
        Arbitrator determine that the discharge or suspension was not for just cause, the
        Arbitrator may order reinstatement of the Employee with or without back pay for
        time lost. No more than one grievance may be submitted to or heard by any one
        Arbitrator at one time without agreement between the Company and Union.

        No new issues may be raised in the arbitration step, which were not previously
        raised in the first three steps of the procedure, except issues involving timeliness or
        arbitral jurisdiction.

        The written award of the Arbitrator shall be final and binding on the aggrieved
        employee(s), the Union and the Company.




                                                   8
        The costs of the Arbitrator and hearing room shall be shared equally by the parties.
        All other costs shall be paid by the party who incurs them.

                                                 ...

        At all steps in the grievance procedure, the grievant and the Union representative
        should materially expedite the solution to the grievance by disclosing to the
        Company representatives a full and detailed statement of the facts relied upon. In
        the same manner, Company representatives should disclose all the pertinent facts
        relied upon by the Company. The parties may agree to return a grievance to a prior
        step of the grievance procedure, which shall then to be processed within the time
        limits as provided in such step.

(Id. at 87-92.)

        On June 14, 2016, through his Union representative, Champagne filed a grievance

disputing Maldonado’s payment changes to the timesheet. The Union, on Champagne’s behalf,

claimed that PECO violated Articles 4.13 and 4.12 of the CBA by rejecting Champagne’s request

to be paid premium pay for working his regular shift after he voluntarily worked scheduled

overtime to perform guaranteed switching before the start of those shifts. It alleged a violation of

the “call out” and “rest period” provisions of Articles 4.12 and 4.13 of the CBA. (Id.)

        Article 4.12 provides:

        4.12. Rest Period Pay. After sixteen (16) or more consecutive hours of work or
        after sixteen (16) or more hours of work within a 24-hour period preceding the start
        of a scheduled tour of duty, employees will be given a rest period of eight (8) hours
        before resuming regularly scheduled work. Employees will be paid for the hours
        of this rest period that overlap scheduled working hours.

        When conditions are such that an employee must report to work on a regular
        schedule before the expiration of the rest period of eight (8) hours, such rest period
        hours that remain will be paid for at the applicable overtime rate. This regulation
        does not apply when the sixteen hours of work required for rest period are
        accumulated by reason of traded workdays, change of schedule, or when hours
        normally granted for rest periods overlap the newly scheduled shift. Nor does this
        regulation apply to hours not worked for which a minimum pay bonus is allowed,
        such as a call-out and prearranged overtime minimum guarantees.

        If, as a result of a call-out, an employee is directed to report to work immediately
        during the 8-hour period preceding their normally scheduled shift and are not

                                                  9
        entitled to the 8-hour rest period allowed when an employee works sixteen (16) or
        more hours of work within the 24-hour period preceding a scheduled tour of duty,
        the employee will be entitled to paid rest period during the regularly scheduled shift
        equal to the time worked during the 8-hour period. This applies even though the
        employee did not work the day before the call-out.

        When the call-out does not extend to the starting time for the regular shift, the rest
        period will be taken before resuming work on the regular shift. When the call-out
        extends to the starting time for the regular shift, an employee will continue working
        on the regular shift and the rest period will be taken during the last part of the
        regular shift. The supervisor may require the employee to remain on the job, but
        should attempt to provide relief in the case of fixed shift employees. In such cases,
        the rest period hours worked will be paid for at the applicable overtime rate. 9

        Article 4.13 states:

        4.13. Call Outs. Employees called out without previous notice for work at any time
        outside of their regular work schedule shall be paid a minimum of four (4) hours at
        the appropriate hourly base rate.

        Employees are expected to report to work as quickly and safely as possible. If an
        employee is going to be delayed he is to notify the on call supervisor at the time of
        the call.

        Call out is computed from the time an employee receives the call or when it is
        estimated, by management, that the employee would have left home in the case of
        a delayed call out. The call out period ends when the call out becomes continuous
        with his regular shift or when the work is completed and includes an estimated
        traveling time from the job back to the employee’s home, as determined by
        management.

(Id. at 27-30.)

        In essence, the Union argued that Champagne should be paid for the additional guaranteed

switching hours he worked as if they were “call outs.” (See Doc. No. 14-4 at 361-63.) It contended

that Champagne was requested to report to work in the eight-hour period preceding the beginning

of his normally scheduled shift, and then to remain on the job into the hours of his regularly



9
    In particular, the Union relied on the following language of Article 4.12: “If as a result of a
    callout, an employee is directed to report to work immediately during the eight hour period
    preceding their normal scheduled shift . . . the employee will be entitled to a paid rest period
    during their regularly scheduled shift equal to the time worked during the eight hour period.”
                                                 10
scheduled shift. Therefore, it claims that Champagne should have received overtime pay for the

regularly scheduled shifts.

   Maldonado and Champagne discussed the dispute, as required by Step One of the Grievance

Procedure, infra. Because they could not resolve it during their discussions, Maldonado filled out

the appropriate grievance form, and wrote:

       Employee was contacted on 4/22 with an opportunity to work ahead of his shift on
       4/28 (4 hours) and 4/29 (8 hours). Employee agreed to come in and was paid back
       shift premium time and a half for all hours outside of his normal schedule.
       Employee received eight hours rest period between end of shift on 4/28 and start of
       shift on 4/29. This was not a callout. It was a work opportunity.

(Id. at 361.) The Union moved the grievance to the Step Two of the Procedure. (Id. at 362.)

       To fulfill the requirements of this step, on July 27, 2016, representatives of both PECO and

the Union had a meeting to discuss the payment issue. (Id.) In a memorandum dated August 12,

2016, PECO’s response to the discussions was summarized as follows:

       The above-captioned grievance arises from Bruce Champagne being asked on
       Friday, 4/22/16 if he was interested in coming in ahead of his shift for guaranteed
       switching on 4/28/16 (4 hours ahead) and 4/29/16 (8 hours ahead). Mr. Champagne
       agreed to come in for both jobs and did, in fact, work the scheduled overtime.

       Later he told his supervisor he wanted premium pay for his regularly scheduled
       back shift hours for Friday 04/29/16 and Saturday 04/30/16. Since it was his regular
       shift, the supervisor denied him. He did, however, receive premium pay for the
       scheduled OT [overtime] he accepted.

       During the grievance meeting, the Union argued that Mr. Champagne should have
       been paid premium time, as this was a delayed callout. The Union is claiming that
       these actions are in violation of CBA Article 4.13 and 4.12.

       The Union’s requested resolution was for payment for any and all time and rest
       period entitlement denied as a result of the captioned violations.

       After review and deliberation of the matters presented during that discussion, the
       Company [PECO] has determined that there’s been no violation of the Collective
       Bargaining Agreement. OT [overtime] scheduled a week in advance is not a Call




                                               11
         out or Delayed Call. Moreover, even if it was a call out, Mr. Champagne’s regular
         shift hours would still not be paid in “premium time.”10

(Id. at 362.) The Union then moved the grievance to the third step of the Procedure. In another

internal memorandum, dated December 7, 2016, Suzanne Rudder, a PECO Labor Relations

representative described the parties’ discussions as follows:

         The Union and the Company [PECO] met for a third step hearing on the above
         captioned grievance.

         The Union claims that grievant should have been paid rest period allowance after
         filing a 4 hour shift on April 28th and an 8 hour shift on the 29th. The Union
         maintains that since the grievant came in and work ahead of his regular shift, he
         should have been paid rest allowance in accordance with 4.12.

         The Company notes that the grievant was offered and accepted the work
         opportunity on April 22. Since he had 6 days of notice, the work opportunity was
         not a “call out.” The Company refers the Union to Article 4 Section 13. In the
         absence of a call out, there is no rest due to grievant. As a result, there has been no
         violation of the CBA.

         The grievance and relief sought are denied.

(Id. at 363.)

         C. Arbitration11

         Dissatisfied with the response at Step Three, the Union filed for arbitration with the

American Arbitration Association (“Arbitration”). (Doc. No. 14-1 at 10.) The parties selected

Kathleen Jones Spilker, Esquire, (“Arbitrator” or “Arbitrator Spilker”) to hear and resolve the

dispute. (Id.)




10
     The heading of this letter states that it was written by Joe Docimo and addressed to “Bruce
     Clemmer, Local 614.” Apparently, Bruce Clemmer is a Union representative. Although
     unclear, it appears that Joe Docimo is a PECO representative. (Doc. No. 14-4 at 362.)
11
     The Arbitration proceedings consisted of hearings on September 28, 2017 and November 28,
     2017, and post-hearing briefs from each party. (See Doc. Nos. 1, 13, 14.)


                                                   12
                    1.      The Union’s Argument

        During the arbitration proceeding, the Union’s main argument was that PECO had an

established practice of paying employees overtime rates for working their regular shift after being

summoned to work during the hours preceding the shift regardless of whether they were notified

in advance and regardless of the type of work they were asked to perform. (Doc. No. 1-1 at 186-

187.)

        It relied on an arbitration award from 2015 that involved the same CBA that governs the

present matter, called the Fareri award (“Fareri Award”). The Fareri Award originated from

another case between PECO and Local 614 that raised the issue of whether employees who were

called out in the hours preceding their scheduled shifts were entitled to rest period pay under the

CBA. (Doc. No. 1-3 at 6.) In that case, PECO decided to schedule a number of back office

employees, including the grievant, Angela Fareri, to work during Hurricane Irene. (Id.) PECO

notified these employees several days in advance of the time they were expected to report to work

ahead of their normal shift. (Id. at 7.) Fareri requested rest period pay pursuant to Article 4.12,

and initially received it. (Id.) PECO later decided she was not eligible and deducted the money

from her paycheck. (Id.) PECO reasoned that Fareri had been told in advance to report to work,

and therefore she was not “called out” as the term is defined in the CBA because, in PECO’s view,

she was not directed to report to work immediately. (Id.)

        The Union, in that case, filed a grievance on Fareri’s behalf, arguing that the intent of

language of Article 4.12 was to ensure that employees receive rest period pay when they are called

out to work immediately before their normal shift, and that a callout can be made in advance. (Id.

at 8.) The Union makes the same argument in this case. Arbitrator Lisa Charles (“Arbitrator

Charles”) sustained the Union’s grievance in the Fareri matter, and ordered PECO to pay Fareri



                                                13
the rest period pay that they deducted from her paycheck. (Id. at 11.) Arbitrator Charles ruled that

because PECO had a past practice of awarding premium pay for callouts, which can occur even if

an employee is notified in advance that they are to report to work in the future outside of their

normal shift, the employee is entitled to rest period pay according to Section 4.12 and 4.13 of the

CBA. 12 (Id.)

         During the arbitration proceeding here, the Union made four arguments that stem from the

Fareri award. They were: (1) the Fareri award must be given precedential effect, since it involves

the same parties, the same contract provisions, and the identical issue as the matter here in dispute;

(2) even if the Fareri award is not given precedential effect, there is sufficient evidence to find an

established past practice of paying employees rest period pay when they are called out to work

immediately during the 8-hour period preceding their scheduled shift; (3) though PECO seeks to

distinguish this case from Fareri on the basis that Champagne volunteered for guaranteed switching

and was not required to report for storm duty, this argument was never raised in the earlier stages

of the procedure and, thus, excluded from consideration; and (4) the limitations the Company seeks

to impose on the rest pay provisions of the CBA are not supported by the contract language and

are at odds with the established past practice. (Doc. No. 1-1 at 7-9.)

         The Union presented testimony from several long-term employees regarding this practice,

which the employees labeled “delayed callout.” (Id.) To support this argument, the Union also

presented timesheets from other employees. (Id.)

         Fred Baumeister, a PECO mechanic with twenty-nine years of experience, testified that

employees who were notified in advance of the need to report to work on a given day prior to the



12
     In other words, an employee who was “called out” in the hours preceding their regularly
     scheduled shift was entitled to premium pay for the regular shift and the extra hours worked.
     The CBA that governs the dispute in this case also governed in the Fareri case.
                                                 14
start of their regular shift were considered to have received a delayed call out. (Doc. No. 1-2 at

52-53.) He explained that this meant at the commencement of the employee’s regularly scheduled

shift, he or she could go home and be paid rest period pay at a straight time rate for all hours

worked in advance of their scheduled shift, or the employee could choose to “honor the shift” and

receive premium pay for all of the hours worked. (Id. at 63.) Baumeister noted that there were

many instances where he was notified in advance of the need to report before his regularly

scheduled shift. (Id.) In those situations, he stated that he received premium pay for the time

worked in advance of his regular shift, and paid rest period if he chose to go home, or premium

pay if he chose to stay and honor the shift. (Id.) Similar testimony was provided by two other

long-term PECO employees. (Id. at 46-63.)

       PECO’s Vice President of Electric Operations, Eric Helt, also testified at the hearing

regarding the assignment of guaranteed switching work and other types of preventive maintenance

by aerial line mechanics. (Doc. No. 1-1 at 201-208.) He stated that guaranteed switching is usually

scheduled about six weeks in advance, and the work is offered on an overtime basis to the

troublemen, following the overtime procedures in the area. (Id.) He noted that when an employee

accepts the work, that employee is essentially scheduled for overtime. (Id.) Helt drew a distinction

between scheduled overtime and a call out. (Id.) He stated that a callout occurs when PECO does

not have the necessary resources available to respond to an event system. (Id.) He also pointed

out that there are four level of call outs, depending on the seriousness of the event. (Id.)

       Luis Maldonado, Champagne’s DSO supervisor, testified that guaranteed switching is a

voluntary overtime assignment which is offered and scheduled following the overtime procedure

in the area. (Id.) He stated that he did not approve Champagne’s request for work rest period pay




                                                 15
because this situation was not a callout, as Champagne volunteered to do guaranteed switching

overtime work, and it was scheduled the week before. (Id.)

                     2.      PECO’s Argument

    PECO’s arguments in opposition were:

    1. Under the express terms of Article 4.12, rest period pay is triggered as a result of a
       call out. This overtime was not a “call out” within the meaning of the Agreement
       [CBA] because Champagne was not “directed to report to work immediately during
       the 8 hour period preceding [his] normally schedule[d] shift.” Champagne is a
       rotating shift employee who accepted a voluntary, scheduled overtime opportunity
       six days in advance of the work. This was not a call out just because this overtime
       was worked before his shift. Moreover, the rest period pay provision relied on by
       the Union is triggered only when the employee, as a result of a callout, did not
       receive an 8-hour rest period before the start of his regular shift. Here, it is
       undisputed that Champagne had 8-hours rest before reporting to work on April 28
       and 8-hours rest before reporting to work on April 29.

        The Union’s effort to morph previously scheduled overtime into a “call out” is
        contrary to the express terms of the Agreement [CBA] and to the well-established
        business practice in the utility industry which distinguishes between a callout, i.e.
        where the employee is called into work with no previous notice, and scheduled
        overtime, which is planned and accepted in advance;

    2. The Union’s assertion that this was a “delayed call out” is not supported by the
       plain language of Article 4.13 and the Union’s proposal for a “call out with delayed
       reporting time” provision was rejected by the Company in contract negotiations;

    3. The Charles Award relied on by the Union is distinguishable because the facts
       presented in that case involved back office employees required to report during a
       Level 4 storm on the PECO system and did not involve a field employee’s voluntary
       acceptance of scheduled overtime six days in advance;

    4. The examples of rest period pay introduced by the Union did not involve scheduled
       guaranteed switching, do not rise to the level of a binding past practice, and in any
       event may not be used [to] contradict or supplement the express terms of the
       Agreement.

(Doc. No. 14-4 at 132-133) (internal quotation marks omitted).

        PECO further argued that Article 4.6 of the CBA governs this dispute instead. It provides

in pertinent part:



                                                 16
        Overtime. For full time employees, premium compensation will be paid for time
        worked in excess of the employee’s regularly scheduled shift, including back shift
        premium where applicable.

(Doc. No. 1-1 at 26.) In sum, PECO maintained its position that Champagne should be paid at a

regular rate for his regularly scheduled shift, and overtime pay for the guaranteed switching hours

only.

                     3.     Arbitrator’s Decision

        The Arbitrator agreed with PECO. Addressing the Union’s argument that Champagne

should be paid as though this situation involved a call out, she interpreted Section 4.13 of the CBA

as follows:

        The concept of a call-out implies the need for immediacy, and it generally is used
        to respond to a situation where the Company [PECO] does not have enough
        employees available on the regular schedule to meet their needs. Section 4.13 of
        the Agreement describes a call-out as occurring “without previous notice for work
        at any time outside of their regular work schedule.” Call-outs are frequently
        implemented in situations where the need for employees was not anticipated, such
        as storms or outages. Moreover, response to a call-out is not absolutely voluntary.

(Id. at 193.)

        Arbitrator Spilker then analyzed the Fareri Award, and found the present case to be

distinguishable. She explained:

        There was no immediate need to perform the guaranteed switching work such as
        would usually be the case if an employee were called out to respond to an event
        requiring increased staffing. In fact, as Mr. Helt testifited, guaranteed switching
        requires extensive planning, and it is always scheduled in advance, usually several
        weeks in advance. The need for this work was not unanticipated, as in a typical
        callout situation involving storms or problems with equipment, which require more
        workers are needed in addition to those on the regular schedule. [sic] The Grievant
        was given prior notice of the need to report, and he was not required to report
        outside his normal schedule. Once he had accepted the job, his schedule was
        changed to reflect guaranteed switching as scheduled work. In addition, the
        Grievant’s acceptance of guaranteed switching work was completely voluntary. He
        was under no obligation to make himself available for this job, and the work was
        offered according to the overtime allocation procedures. He was not “directed to



                                                17
        report to work immediately during the 8-hour period preceding [his] normal
        scheduled shift.”

        The facts and circumstances of this grievance are distinguishable from those that
        formed the basis for the [Fareri][ award. It is clear that this work did not involve a
        callout, but rather, previously scheduled overtime. Accordingly, the past practice
        of “delayed callout” that formed the basis for the Charles award is not applicable
        in this situation.

(Id. at 194.)

        The Arbitrator also addressed the argument there is a past practice of paying overtime pay

to employees for working their regular shift. She determined:

        The Union charges that even if the [Fareri] award is not found to be binding
        precedent, it has nonetheless proven that there was an established practice of paying
        employees at the premium rate for working their regular shift after they came in to
        work during the preceding shift, regardless of whether they were notified in
        advance and regardless of the type of work they were asked to perform. The four
        aerial Line Mechanics gave credible testimony regarding the asserted practice;
        however, none of the witnesses testified that he had been paid for work rest period
        in conjunction with guaranteed switching. Moreover, all of the time sheets
        submitted by the Union involved callouts for storm damage or outage investigation,
        which by their nature cannot be scheduled in advance. By contrast, the time sheets
        submitted by the Company showed that employees who worked overtime
        performing scheduled guaranteed switching were not paid premium pay for their
        regular scheduled shift. In addition, Supervisors Maldonado and Henry testified
        that throughout their tenure with the Company, guaranteed switching has always
        been scheduled in advance, and employees who accept the overtime assignments
        receive premium pay for the switching work and straight time for their regular shift.

        To the extent that there was an established practice of awarding premium pay to
        employees working their regular shift after they came in to work during the
        preceding shift, it applies to situations involving callout or delayed callout under
        Sections 4.12 and 4.13 of the CBA. The scope of past practice does not extend to
        the situation in this case where the overtime work was scheduled in advance and
        paid according to the provisions of Section 4.6. Here, the Grievant [Champagne]
        was not called out without previous notice, nor was he directed to report to work
        immediately during the 8-hour period preceding his normal scheduled shift.
        Accordingly, I conclude there was no violation of the Agreement [CBA] or past
        practice when the Grievant [Champagne] was denied premium pay for working his
        regularly-scheduled shift after working overtime on the preceding shift.

(Id. at 194-195.)



                                                 18
   III.      STANDARD OF REVIEW

          A. Cross-Motions for Summary Judgment

          Granting summary judgment is an extraordinary remedy.             Summary judgment is

appropriate if “the pleadings, depositions, answers to interrogatories, admissions, and affidavits

show there is no genuine issue of material fact and that the moving party is entitled to judgment

as a matter of law.” Montgomery Cnty., Pa. v. MERSCORP Inc., 795 F.3d 372, 376 (3d Cir. 2015);

see also Fed. R. Civ. P. 56(a). The moving party bears the burden of demonstrating the absence of

a genuine issue of fact. In reaching this decision, the court must determine whether “the pleadings,

depositions, answers to interrogatories, admissions, and affidavits show there is no genuine issue

of material fact and that the moving party is entitled to judgment as a matter of law.” Favata v.

Seidel, 511 F. App’x 155, 158 (3d Cir. 2013) (quoting Azur v. Chase Bank, USA, Nat’l Ass’n, 601

F.3d 212, 216 (3d Cir. 2010) (quotation omitted)). A disputed issue is “genuine” only if there is a

sufficient evidentiary basis on which a reasonable jury could find for the non-moving party.

Kaucher v. Cnty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)). For a fact to be considered “material,” it “must have the potential

to alter the outcome of the case.” Favata, 511 F. App’x at 158. Once the proponent of summary

judgment “points to evidence demonstrating no issue of material fact exists, the non-moving party

has the duty to set forth specific facts showing that a genuine issue of material fact exists and that

a reasonable factfinder could rule in its favor.” Id. (quoting Azur, 601 F.3d at 216 (internal

quotation marks omitted)).

          “The same standards and burdens apply on cross-motions for summary judgment.” Allah

v. Ricci, 12–4095, 2013 WL 3816043 (3d Cir. July 24, 2013) (citing Appelmans v. City of Phila.,

826 F.2d 214, 216 (3d Cir. 1987)). “When confronted with cross-motions for summary judgment

... ‘the court must rule on each party's motion on an individual and separate basis, determining, for
                                                 19
each side, whether a judgment may be entered in accordance with the summary judgment

standard.’ ” Id. (quoting Marciniak v. Prudential Fin. Ins. Co. of Am., 184 F. App’x 266, 270 (3d

Cir. 2006)). “If review of [the] cross-motions reveals no genuine issue of material fact, then

judgment may be entered in favor of the party deserving of judgment in light of the law and

undisputed facts.” Id. (citing Iberia Foods Corp. v. Romeo, 150 F.3d 298, 302 (3d Cir. 1998)).

       B. Judicial Review of Arbitration Awards

       A collective bargaining agreement represents a contractual accord reached between an

employer and its employees. Brentwood Medical Associates v. United Mine Workers of America,

396 F.3d 237, 240, 241 (3d Cir. 2005). If such a contract includes an arbitration clause, it is

assumed that the parties bargained for a grievance resolution procedure in which an arbitrator

would interpret the agreement. Id. It is not the role of a court to correct factual or legal errors

made by an arbitrator. Major League Umpires Ass’n v. American League of Professional Baseball

Clubs, 357 F.3d 272, 279 (3d Cir.2004). A district court may determine only whether or not an

arbitrator’s award “draws its essence” from the parties’ collective bargaining agreement. United

Paperworkers Int’l Union, AFL–CIO v. Misco, Inc., 484 U.S. 29, 36 (1987); see also Pennsylvania

Power Co. v. Local Union No. 272 of the Int’l Bhd. of Elec. Workers, AFL–CIO, 276 F.3d 174,

178 (3d Cir. 2001). Once a court is satisfied that an arbitrator’s award draws its essence from a

collective bargaining agreement, it is without jurisdiction to consider the award further.

Brentwood Medical Associates, 396 F.3d at 241.

       An award draws its essence from a collective bargaining agreement if its interpretation can

in any rational way be derived from the agreement, viewed in light of its language, its context, and

any other indicia of the parties’ intention. United Transp. Union Local 1589 v. Suburban Transit

Corp., 51 F.3d 376, 379-80 (3d Cir. 1995). “As a general rule, we must enforce an arbitration



                                                20
award if it was based on an arguable interpretation and/or application of the collective bargaining

agreement, and may only vacate it if there is no support in the record for its determination or if it

reflects manifest disregard of the agreement, totally unsupported by principles of contract

construction.” Exxon Shipping Co. v. Exxon Seamen’s Union, 993 F.2d 357, 360 (3d Cir. 1993)

(internal quotation marks omitted). Therefore, we will not disturb an arbitration award “even if

we find the basis for it to be ambiguous or disagree[ ] with [the arbitrator's] conclusions under the

law.” Citgo Asphalt Refining Co. v. Paper, Allied–Indus., Chem. & Energy Workers Int’l Union

Local No. 2–991, 385 F.3d 809, 816 (3d Cir. 2004), (quoting Stroehmann Bakeries, Inc. v. Local

776, Int’l Bhd. of Teamsters, 969 F.2d 1436, 1441 (3d Cir. 1992)).

      IV.      ANALYSIS

            Before the Court is Plaintiff’s Motion for Summary Judgment (Doc. No. 13) and

Defendant’s Motion for Summary Judgment and to Confirm the Arbitration Award (Doc. No.

14).13

            The Union seeks to vacate the Arbitration Award arguing that Arbitrator Spilker evinced a

“manifest disregard” for the provisions of the CBA by ignoring Article X, which states in pertinent

part:

            No new issues may be raised in the arbitration step, which were not previously
            raised in the first three steps of the procedure, except issues involving timeliness or
            arbitral jurisdiction.

(Doc. No. 1-1 at 83-92.) Particularly, the Union contends that the Arbitrator raised two issues at

Arbitration that were not raised in Steps One through Three of the Grievance Procedure.



13
     The parties have also submitted the following responses and replies: Plaintiff’s Response in
     Opposition to Defendant’s Motion for Summary Judgment and to Confirm the Arbitration
     Award (Doc. No. 15), Defendant’s Response in Opposition to Plaintiff’s Motion for Summary
     Judgment (Doc. No. 16), Defendant’s Reply in Support of its Motion (Doc. No. 17), and
     Plaintiff’s Reply in Support of its Motion (Doc. No. 18).
                                                      21
According to the Union, they were: (1) whether a job assignment could be considered a call out if

it involved if it specifically involved guaranteed switching work; and (2) whether such an

assignment could be considered a call out if the employee “volunteered” for the job. (See Doc.

No. 13-1.) The Union contends that in Steps One, Two and Three of the Grievance Procedure,

PECO denied the grievance solely because it was not a “delayed callout.” Then, at Arbitration,

PECO introduced the argument that it denied Champagne’s grievance because Champagne

volunteered to do guaranteed switching work before his regular shifts. The Union further contends

that Arbitrator Spilker exceeded her contractual authority under the CBA by giving decisive weight

to PECO’s purportedly new arguments in her decision. (Id.) The Union submits that the

Arbitrator’s conduct constitutes a “manifest disregard” for the provisions of the CBA because she

effectively erased Article X by considering and relying upon issues not raised in earlier steps of

the Grievance Procedure. (Id.)

       Defendant asserts that the voluntarily nature of the guaranteed switching work was part of

its reason for denying Champagne’s grievance from the beginning. It notes that these issues were

repeatedly mentioned by both parties at the Arbitration hearings and throughout the Grievance

Procedure. (Doc. No. 14-1 at 19-27.) It further proffers that the issues Plaintiff frames as “new”

are not new, but instead were the factual foundation of the dispute. (Id.) Most importantly,

Defendants emphasize that the essence of Arbitrator Spilker’s decision is derived from the CBA,

and cannot be vacated for that reason alone.

       Initially, it is important to note that there is a strong presumption under the Federal

Arbitration Act, 9 U.S.C. § 1 et seq., in favor of enforcing arbitration awards. Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983). As such, an award is presumed

valid unless it is affirmatively shown to be otherwise, and the validity of an award is subject to



                                               22
attack only on those grounds listed in 9 U.S.C. § 10, or if enforcement of the award is contrary to

public policy. Exxon Shipping Co., 993 F.2d at 360 (quoting W.R. Grace & Co. v. Local Union

759, Int’l Union of Rubber Workers, 461 U.S. 757, 766 (1983)). With this presumption in mind,

the Court will address each argument in turn.

        A. Arbitrator Spilker Did Not Violate the CBA

        Plaintiff’s argument that Arbitrator Spilker violated the CBA by considering new issues at

Arbitration is unfounded. But the issues Plaintiff characterizes as new were in fact raised prior to

Arbitration.

        Specifically, Supervisor Maldonado’s notes from Step One of the Procedure state that

PECO denied Champagne’s grievance because he accepted a “work opportunity” and “agreed to

come in” to work “guaranteed switching” hours before his regular shift. (Doc. No. 14-4 at 361.)

Accordingly, Maldonado concluded Step One of the Procedure by stating, “[t]his was not a callout.

This was a work opportunity.” (Id.) Additionally, in the internal memorandum summarizing the

outcome of Step Three, a PECO representative wrote:

        The Company [PECO] notes that the Grievant was offered and accepted the work
        opportunity on April 22. Since he had six days of notice, the work opportunity was
        not a “callout.” The Company refers the Union to Article 4, Section 13. In the
        absence of a callout, there is no rest due to the Grievant. As a result, there has been
        no violation of the CBA.

(Id. at 363.)

        Although PECO did not explicitly state that it was denying Champagne’s request for

overtime pay for his regular shifts of April 29, 2016 and April 30, 2016 because it was “voluntary”

or because it involved guaranteed switching work, it is still clear from PECO’s statements made




                                                  23
in the early stages of the Grievance Procedure that these principles were raised.14 By PECO’s use

of the words “agreed to come in,” “work opportunity,” and “offered and accepted,” the Union had

enough information about PECO’s position in this matter to defend against it. (Id. at 361-363.)

Notably, the Union did not dispute at any point in the Procedure that the pay period in question

included guaranteed switching work that Champagne opted to accept, as an employee typically

does when accepting an offer to do guaranteed switching work. Therefore, the Union’s argument

that the Arbitrator’s consideration of these facts was error is unavailing.

         In sum, because guaranteed switching and Champagne’s voluntary acceptance of it were

argued during the earlier steps, the Union’s contention that Arbitrator Spilker violated the CBA is

without merit.

         B. The Court Will Not Interfere With the Arbitrator’s Interpretation of the CBA

         More importantly, the Union’s argument fails because it is an attempt to interfere with the

Arbitrator’s interpretation of the CBA.

         Because Champagne contended that his additional guaranteed switching hours should

count as a delayed call out, it was necessary for the Arbitrator to analyze whether Champagne was

“directed” to report to work or whether he agreed on his own to work extra hours in response to a

“work opportunity.”

         In her decision, Arbitrator Spilker addressed this point by interpreting the CBA as follows:

         The concept of a call-out implies the need for immediacy, and it generally is used
         to respond to a situation where the Company does not have enough employees
         available on the regular schedule to meet their needs. Section 4.13 of the
         Agreement describes a call-out as occurring “without previous notice for work at
         any time outside of their regular work schedule.” Call-outs are frequently


14
     Importantly, Steps One through Three of the Grievance Procedure require the parties to have
     in-person meetings to resolve the dispute. Discussions from those in-person meetings are not
     part of the record. Therefore, the Court considers only the statements made by PECO in the
     documents that memorialize these discussions. (Doc. No. 14-4 at 361-363.)
                                                 24
        implemented in situations where the need for employees was not anticipated, such
        as storms or outages. Moreover, response to a call-out is not absolutely voluntary.

(Doc. No. 1-1 at 193.) Her discussion of the voluntary nature of the guaranteed switching work,

which Plaintiff takes issue with, was part of her permissible interpretation of the CBA.

        The United States Supreme Court has clearly established that district courts do not have

the authority to interfere with the merits of an arbitrator’s decision if such decision is derived from

an arbitrator’s interpretation of the CBA. Eastern Associated Coal Corp. v. United Mineworkers

District 17, 531 U.S. 57, 62 (2000) (as long as an arbitrator is even arguably construing or applying

the contract and acting within the scope of his authority, the court should not overturn his decision,

even if it is convinced he committed serious error); see also United Steelworkers of America v.

Enterprise Wheel and Car Corp., 80 S. Ct. 1358, 1359 (1960) (the “proper” judicial approach to a

labor arbitration award is to “refus[e] . . . to review the merits”).

        The Third Circuit also has emphasized this strict policy in its review of arbitration awards.

Eichleay Corp. v. International Association of Bridge, Structural and Ornamental Iron Workers,

944 F.2d 1047, 1056 (3d Cir. 1991) (a district court’s review of arbitration awards is very narrow,

and a district court should not an vacate arbitration award merely because it would decide the

merits differently); see also U.S. Airline Pilots Association v. U.S. Airways, 604 F. App’x 142, 147

(3d Cir. 2015) (courts must uphold the award as long as it draws its essence from the collective

bargaining agreement and can be rationally derived from that agreement; and it may vacate an

award only if it is totally unsupported by the principles of contract construction.) “Only rarely,

and in the most compelling circumstances, will a federal court tinker with an arbitral award made

under the aegis of a collective bargaining agreement.” Consolidation Coal Company v. Dist. 2,

United Mine Workers of America, 169 F. App’x 704, 706 (3d Cir. 2006).




                                                   25
       Because, it is clear that Arbitrator Spilkers’ decision derives its essence from the CBA, this

case does not present the rare circumstances required to vacate an arbitration award. Accordingly,

summary judgment will be granted in favor of Defendant.

V.             CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Summary Judgment (Doc. No. 13) will

be denied and Defendant’s Motion for Summary Judgment and to Confirm the Arbitration Award

(Doc. No. 14) will be granted. An appropriate Order follows.




                                                26
